UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS LANDRY,

                          Plaintiff,                      19 Civ. 3385 (KPF)
                        -v.-                           OPINION AND ORDER
METROPOLITAN LIFE INSURANCE COMPANY,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      By Opinion and Order dated March 5, 2021, the Court denied the

parties’ cross-motions for summary judgment and remanded the case to

Defendant as Claims Administrator for consideration of Plaintiff’s appeal.

Landry v. Metro. Life Ins. Co., No. 19 Civ. 3385 (KPF), 2021 WL 848455, at *13

(S.D.N.Y. Mar. 5, 2021). As relevant to the instant motion, the Court denied

Plaintiff’s application for attorneys’ fees, costs, and prejudgment interest

without prejudice to its renewal. Id. Now before the Court is Plaintiff’s motion

for reconsideration of the Court’s March 5, 2021 Order insofar as it denied his

application for attorneys’ fees and costs (Dkt. #53 (“Pl. Br.”)), and Defendant’s

opposition (Dkt. #55 (“Def. Opp.”)). The Court has carefully reviewed the

parties’ submissions and is not persuaded that it overlooked controlling legal

authority or factual data that would change its decision, or that

reconsideration is needed to prevent manifest injustice. Plaintiff’s motion is

therefore denied.

      “The decision to grant or deny a motion for reconsideration is within the

sound discretion of the district court.” In re Optimal U.S. Litig., 813 F. Supp. 2d
383, 403 n.6 (S.D.N.Y. 2011) (quoting Patterson v. United States, No. 04 Civ.

3140 (WHP), 2006 WL 2067036, at *1 (S.D.N.Y. July 26, 2006)). Under Local

Rule 6.3, the moving party must “point to controlling decisions or data that the

court overlooked — matters, in other words, that might reasonably be expected

to alter the conclusion reached by the court.” Shrader v. CSX Transp. Inc., 70

F.3d 255, 256-57 (2d Cir. 1995) (internal citations omitted) (noting that the

standard for granting motions for reconsideration is “strict”); accord Van

Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 54 (2d Cir. 2019).

      Compelling reasons for granting a motion for reconsideration are limited

to “an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(internal quotation marks and citation omitted); accord Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 108 (2d Cir. 2013).

A motion for reconsideration is “not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on the merits, or

otherwise taking a ‘second bite at the apple[.]’” Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v.

GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).

      Plaintiff is unable to meet the stringent requirements for reconsideration.

Plaintiff argues that the Court should reconsider its decision because “the

prevailing position in District Courts in this Circuit is that … a remand [to the

                                         2
Claims Administrator] is all that is needed for a[n ERISA plaintiff] to

demonstrate the degree of success required to be awarded attorneys’ fees under

ERISA.” (Pl. Br. 1-2). Plaintiff may well be correct that other courts have

awarded fees in similar circumstances, but the fact remains that a court “is not

required to award fees simply because” an ERISA plaintiff achieved “some

degree of success on the merits.” Toussaint v. JJ Weiser, Inc., 648 F.3d 108,

110 (2d Cir. 2011) (emphasis added). Furthermore, the Court notes that it has

not decided whether remand to the Claims Administrator — without more —

constitutes “some success on the merits” such that the Court may exercise its

discretion to award attorneys’ fees under 29 U.S. § 1132(g)(1). The Court’s

March 5, 2021 Opinion reached a conclusion only regarding the need for

Defendant to provide a “full and fair review” of Plaintiff’s appeal, not the

ultimate merits of Plaintiff’s appeal.

      The Court denied Plaintiff’s application for fees not because it failed to

apply the relevant case law, but because it determined that “it would be

premature to award fees, costs, and interest at this time.” Landry, 2021 WL

848455, at *13. Specifically, the Court considered that its assessment of the

degree of Plaintiff’s success — and accordingly, his entitlement to fees — would

be influenced by the ultimate resolution of Plaintiff’s claims: on remand, and

after further motion practice in this Court. See id. Accordingly, Plaintiff fails

to point to any “intervening change of controlling law,” “new evidence,” or a

“need to correct a clear error or prevent manifest injustice,” Virgin Atl. Airways,

                                         3
Ltd., 956 F.2d at 1255, and as such, his motion for reconsideration must be

denied.

      Even considering Plaintiff’s motion for reconsideration on the merits, the

Court determines that it is premature to award attorneys’ fees and expenses at

this time, for the same reasons it denied Plaintiff’s request without prejudice in

its March 5, 2021 Opinion. The Court has remanded the case to Defendant for

consideration of Plaintiff’s appeal, and the Court’s ultimate resolution of

Plaintiff’s fee application — including the reasonableness of the fees

requested — will hinge, in part, on Plaintiff’s degree of success vel non on

remand and in further litigation in this case. 1 Additionally, the Court believes

that judicial economy weighs in favor of resolving Plaintiff’s fee application at

the conclusion of this litigation, rather than litigating successive, piecemeal

motions for attorneys’ fees and costs.

      The Clerk of Court is directed to terminate the motion pending at docket

entry 51.

      SO ORDERED.

Dated:       May 3, 2021
             New York, New York                    __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge


1     The Court reiterates its observation that “the additional evidence provided by Plaintiff in
      this litigation … calls into question the correctness of the MetLife’s determination of
      Plaintiff's relevant income[.]” Landry v. Metro. Life Ins. Co., No. 19 Civ. 3385 (KPF),
      2021 WL 848455, at *13 (S.D.N.Y. Mar. 5, 2021). Accordingly, on remand, the Court
      expects Defendant to conduct a “full and fair review” of Plaintiff’s appeal to address
      these potential issues.

                                               4
